687 N.W.2d 298 (2004)
People
v.
Walker.
No. 122425.
Supreme Court of Michigan.
October 15, 2004.
SC: 122425, COA: 230570.
By order of April 2, 2003, the application for leave to appeal was held in abeyance pending the decision in People v. Kimble (Docket No. 122271). On order of the Court, the opinion having been *299 issued on June 29, 2004, 470 Mich. 305, 684 N.W.2d 669 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.